UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6259


CORNELIUS ERNIE YOHE, JR.,

                Plaintiff - Appellant,

          v.

CAPTAIN OWENS; DENISE HOOKER; TOMMY L. PAGE, JR.; ZEB T. HEATH,
JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03315-FL)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Ernie Yohe, Jr., Appellant Pro Se.    Kari Russwurm
Johnson, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cornelius Ernie Yohe, Jr., seeks to appeal the district

court’s order denying in part his pretrial motion requesting that

the court provide certain documents.                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).                The order Yohe seeks to appeal

is   neither    a    final    order   nor     an   appealable   interlocutory    or

collateral order.           Accordingly, we dismiss the appeal for lack of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this       court    and   argument     would   not   aid   the   decisional

process.



                                                                           DISMISSED




                                            2